Citation Nr: 1825045	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for urinary leakage. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 

INTRODUCTION

The Veteran served in the United States Navy from June 1974 to June 1978, June 1978 to November 1983, and November 1983 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In an October 2016 decision the Board denied the Veteran's service connection claims for sleep apnea, hypertension, left knee disorder, erectile dysfunction, and urinary leakage.  The Veteran appealed the denials of service connection for obstructive sleep apnea, hypertension, urinary leakage, and a left knee disability, but did not appeal the denial of service connection for erectile dysfunction.  In January 2018 via a Joint Motion for Partial Remand (Joint Motion), the United States Court of Appeals for Veterans Claims (Court) remanded the case to the Board to reexamine the evidence of record.  


FINDINGS OF FACT

1.  The preponderance of evidence reflects that the Veteran's sleep apnea was caused by his active duty service.

2.  The preponderance of the evidence reflects that the Veteran's hypertension was caused or aggravated by a service-connected disability.

3.  The preponderance of the evidence reflects that the Veteran's left knee disability was not due to any incident of his active duty service nor was it caused or aggravated by a service-connected disability.

4.  The preponderance of the evidence reflects that the Veteran's urinary leakage disability was not due to any incident of his active duty service nor was it caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The Veteran's hypertension was proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).   

3.  The Veteran's left knee disability was not incurred or aggravated in service and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).   

4.  The Veteran's urinary leakage disability was not incurred or aggravated in service and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the Joint Motion, the parties agreed that the Board did not provide adequate reasons and bases for why the February 2016 VA examination reports were adequate.  As the claims for sleep apnea and hypertension are being granted, there is no need to address the adequacy of the February 2016 VA examination with respect to that issue.  With regard to the claims for service connection for a left knee disability and urinary condition, the adequacy of the February 2016 VA examinations is discussed below.  

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Sleep Apnea

The Veteran received a VA examination in February 2016.  The VA examiner considered the entire claims file, including the lay statement from the Veteran's comrades stating that the Veteran snored loudly in service and that he once had to wake him up because the Veteran was gagging.  The VA examiner concluded the Veteran's current diagnosis of sleep apnea was not related to his in-service snoring.  The VA examiner first stated that the Veteran had mild not moderate sleep apnea.  Further, the examiner noted that snoring is a common issue and sleep disturbances increase with age.  In addition, other risk factors for sleep disturbances include age, obesity, and certain medications.  The VA examiner opined the Veteran's in service snoring was due to his respiratory problems the Veteran had on active duty which were due to the transient environmental factors.  The VA examiner also noted that the Veteran could not tolerate using the CPAP mask due to irritation, which gave more credence to the VA examiner's opinion that the Veteran's in-service snoring was due to respiratory problems.  The February 2016 VA examiner did not reconcile his conclusion that the Veteran's snoring was due to transient causes with the lay evidence which asserted that he snored persistently since service.  Therefore it is of little probative value.  

Subsequently, the Veteran submitted a private opinion which concluded that the Veteran's sleep apnea began during service.  The private examiner noted the development of sleep apnea takes place over time and usually starts with mild, intermittent snoring and gradual worsens.  Thus, based on the characteristics of the Veteran's sleep apnea and the evidence from the Veteran's sleep study, the private examiner could determine when the Veteran's sleep apnea began.  The private examiner concluded given the specific characteristics of the Veteran's moderate-severe sleep apnea the Veteran's sleep apnea more than likely had its onset during 1986-1991, while he was on active duty, and worsened over time.  

As previously stated, the evidence contains a lay statement from the Veteran's comrade noting the Veteran's snoring in service.  The Veteran also submitted several statements detailing his snoring in service.  The Veteran's wife submitted a statement that the Veteran had to sleep in a different room because of his snoring.

The Board assigns higher probative value to the private opinion.  The private examiner provided a detailed explanation on the development of sleep apnea in the Veteran in her opinion.  As noted above, the VA examiner did not reconcile his conclusion with the lay evidence of record.  Accordingly, the Board concludes the preponderance of the probative evidence is for the Veteran's claim, and thus, service connection for sleep apnea is warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Hypertension

The Veteran underwent a VA examination in February 2016.  The VA examiner noted since separation he had isolated elevations of blood pressure but while in service he had no such blood pressure readings or a diagnosis of hypertension.  The VA examiner opined based on his review of the Veteran's record that he had pre-hypertension.  The examiner concluded the Veteran's sleep apnea did not cause or aggravate his hypertension.  Hypertension and sleep apnea often coexist in obese patients and the likelihood is proportional to the level of sleep apnea.  The examiner also noted the Veteran's blood pressure was primarily systolic and hypertension at a younger age is generally diastolic and incidence of systolic hypertension increases with age.  Thus, the Veteran's systolic blood pressure is typical for his age and his blood pressure is more likely due to arthrosclerosis risks.  

However, a private opinion from October 2016 concluded that the Veteran's untreated sleep apnea caused the development of other medical disorders.  Specifically, the private examiner opined the Veteran's untreated sleep apnea caused biological stress to his cardiovascular system resulting in hypertension.  

The Board finds both medical opinions competent and credible.  Thus, the Board finds the evidence is in relative equipoise as there is an equal balance of positive and negative evidence.  Consequently, the Veteran's claim must prevail, and service connection for hypertension is warranted.  See 38 C.F.R. § 3.102 (2017).  

Left Knee Condition

The Veteran underwent a VA examination for his left knee disability in February 2016.  The VA examiner reviewed the entire claims file and found there was no mention of left knee complaints in his STRs.  Further, the VA examiner noted the Veteran's complaints of bilateral leg pain in 1990s, but concluded these complaints were related to his lumbar radiculopathy and not indicative of a knee condition.  The VA examiner also considered the Veteran's lay statement that his knee condition was due to his repeated knocking on his knee on his metal desk while in service.  The examiner opined that it was unlikely his current knee condition was related to the repetitive hitting of his knee.  The VA examiner stated there was no evidence of functional loss and it would require speculation to envision a disease process caused by repetitive striking of the outer thigh. 

The examiner instead opined that the Veteran's "current osteoarthritis of the left is more likely to be due to increase age, as the member is now in the 7th decade of life and is expected to have osteoarthritic changes in the major weight bearing joints.  Furthermore, his left knee arthritis appears after service."  

An opinion that is based solely on lack of contemporaneous treatment is inadequate.  However, in this case, the examiner did not base the opinion on lack of contemporaneous treatment in the STRs alone.  Instead, the examiner also based the opinion a finding that age was the more likely cause of osteoarthritis.  The opinion is adequate because it is not based solely on absence of contemporaneous treatment in the STRs.   

The examiner also determined the Veteran's left knee condition was not caused by or aggravated by his back disability.  The examiner noted the knee is a separate and distinct joint with disease processes including osteoarthritis and iliotibial band tendon causing friction against the lateral femoral condyle.  The examiner stated both conditions are clearly not caused by a lumbar spine condition.  Instead, the examiner noted that possible causes are aging, overuse, improper biomechanics, and remote knee trauma.  Further, there was no evidence to suggest the Veteran's left knee condition was aggravated by his back disability.  The examiner noted osteoarthritis is an unpredictable disease.  The natural course of iliotibial band syndrome is not complicated, and the Veteran's condition appears mild.  Consequently, the examiner opined the Veteran's left knee is not aggravated beyond the normal course of that particular pathology. 

The VA examiner's opinions regarding the causation and aggravation prongs of a secondary service connection are adequate as they are based upon a rationale that does not rely solely on the absence of left knee symptoms in the STRs.  Instead, the examiner also provides other causes for the Veteran's disabilities. 

While the Board considers the Veteran's lay statements relating his knee condition to his in-service repetitive hitting or his back condition, the Board assigns higher probative value to the February 2016 VA examiner's opinion.  The Veteran as a lay person is competent to provide opinions on some medical issues; but determining the etiology of his knee condition falls outside the competence of the Veteran in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not competent to determine that his knee condition was caused or aggravated by his back condition.  Determining the etiology of the Veteran's left knee disabilities requires medical inquiry into anatomical relationships and physiological functioning which are not readily observable.  The Veteran in this case has not been shown to possess the training, skills, or experience needed to render a competent etiology opinion.  The VA examiner provided a detailed explanation after reviewing all the evidence of record.  Accordingly, the Board concludes the preponderance of the probative evidence is against the Veteran's claim and service connection is denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Urinary Leakage 

The Veteran underwent a VA examination in February 2016 for his urinary leakage.  The VA examiner noted the Veteran had a diagnosis of benign prostatic hypertrophy (BPH).  The VA examiner noted the symptoms included slow, weak urine stream, double voiding, and occasional post-void dribbling.  The Veteran's medical records showed no evidence of recurrent UTIs.  The Veteran's STRs also noted there was no evidence of treatment for any symptoms related to urinary leakage.  The examiner did not base his opinion on this fact alone.  Instead, the examiner found that subjective urinary problems began in approximately 1998, four years after separation from service, and that his current symptoms were first noted in 2009, many years after service.  Thus, the VA examiner opined the Veteran's condition was not related to service.

Further, the VA examiner considered if the Veteran's condition was related to his back condition.  The VA examiner stated there were no signs of lumbosacral neuropathy or CNS condition to support a diagnosis of Veteran's urinary symptoms being caused by or any way related to his back condition.  The VA examiner instead concluded the reason for the Veteran's urinary problems was BPH.  The Veteran's lumbosacral strain/sprain does not cause the prostate to enlarge.  Regarding aggravation, the examiner explained that BPH was the primary reason for the Veteran's urinary problems, and that BPH was an anatomic, pathologic condition of the prostate involving the presence of testosterone.  The examiner explained that lumbosacral strain or sprain does not, and cannot, cause the prostate to enlarge.  Therefore, it could not aggravate the Veteran's urinary condition.  The February 2016 opinion is adequate because the examiner reviewed the record, documented the Veteran's report of onset of symptoms, and provided an etiology opinion accompanied by an adequate rationale.  

While the Veteran's lay opinions are considered, he is not component to provide an etiological opinion concerning his urinary problems.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Determining their etiology requires inquiry into biological processes, pathology, and anatomical relationships.  The Veteran in this case has not shown that he has the training, skills, or expertise needed to make such a complicated determination.  The Board assigns high probative value to the February 2016 opinion.  Thus, as the preponderance of the evidence is against the Veteran's claim the Board denies service connection for urinary leakage.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for sleep apnea is granted.

Service connection for hypertension is granted.

Service connection for left knee condition is denied.

Service connection for urinary leakage is denied. 





______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


